United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 August 18, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-51250
                            c/w 04-50106
                          Summary Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JOSE ZOLLINO,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                     USDC No. SA-01-CR-180-1
                       --------------------

Before BENAVIDES, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Jose Zollino, federal prisoner # 55356-053, appeals the

denial of two post-judgment motions challenging the validity of

his restitution order, his “Writ of Error to Correct Judgment,”

and his motion to vacate the district court’s “Orders of Issuance

of Writ of Garnishment, where no Restitution Order [was] Valid or

Outstanding.”   We dismiss the appeal for lack of jurisdiction.

     Zollino characterizes his pro se “Motion for Writ of Error,”

as a writ of coram nobis and contends that jurisdiction in the

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 03-51250
                           c/w No. 04-50106
                                 - 2 -

district court was premised on 28 U.S.C. § 1651.     Zollino,

however, is still incarcerated; therefore, he was not entitled to

petition the district court for a writ of coram nobis.     United

States v. Hatten, 167 F.3d 884, 887 & n.6 (5th Cir. 1999).

Zollino’s pro se motion to vacate the orders issuing writs of

garnishment was a de facto attack on the criminal judgment and

restitution order, and, therefore, it also lacked a

jurisdictional basis.    See id. at 886-87.   Zollino’s motions were

unauthorized, and, consequently, the district court lacked

jurisdiction to entertain them.    United States v. Early, 27 F.3d
140, 142 (5th Cir. 1994)

     APPEAL DISMISSED.